DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 10/13/2022 has been fully considered. Claims 1-3 are cancelled and claims 4-13 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4, 7, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al (JP 2000-326641) in view of Akiyama (US 2016/0089921).

Regarding claim 4, Ono discloses a thermal transfer sheet (paragraph [0001]) comprising a base film (paragraph [0008]), a heat transferable coloring material layer formed on one surface of the base film (paragraphs [0006]), a heat-resistant slippery layer formed on another surface of the base film (paragraph [0009]), wherein the heat-resistant slippery layer comprises an acrylic monomer of a silanol group-containing siloxane monomer (paragraph [0006]), wherein the silanol group-containing siloxane monomer is represented by Formula 1 where R1 is a hydrogen atom or a methyl group and R2 is a hydrogen atom or an alkyl group having 1 to 3 carbon atoms (paragraph [0006]), wherein the silanol group-containing siloxane monomer is copolymerized with a monomer having a hydroxyl group to form a copolymer (paragraph [0009]), wherein the monomer is an acrylic monomer (paragraph [0009]) and wherein the heat-resistant slippery layer comprises a catalyst for cross-linking the copolymer (paragraph [0009]).
The base film reads on the claimed substrate. The heat-resistant slippery layer formed on another surface of the base film reads on the claimed back face layer provided on one surface of the substrate. The heat transferable coloring material layer formed on one surface of the base film reads on the claimed transfer layer provided on another surface of the substrate. The silanol group-containing siloxane monomer copolymerized with another acrylic monomer to form a copolymer and the catalyst for cross-linking the copolymer reads on the claimed reaction product of a resin having an alkoxysilyl group and a curing agent and the claimed reaction product being a siloxane crosslinked resin having a crosslinked siloxane bond structure. The R2 group of an alkyl group as seen in Formula 1 below would provide an alkoxysilyl group.


    PNG
    media_image1.png
    136
    418
    media_image1.png
    Greyscale


Ono does not appear to explicitly disclose the thermal transfer sheet comprising the curing agent being one of a zirconia curing agent, an aluminum curing agent, a titanium curing agent and a tin curing agent.

However, Akiyama discloses a thermal transfer sheet comprising a back face layer containing a cured acrylic polyol resin in which an acrylic polyol resin is cured by a curing agent (paragraph [0023]), wherein the acrylic polyol resin is an acrylic resin having hydroxyl groups (paragraph [0026]) and wherein the curing agent comprises metal chelating agents comprising titanium chelating agents, zirconium chelating agents and aluminum chelating agents (paragraph [0027]).

It would have been obvious to one of ordinary skill in the art having the teachings of Ono and Akiyama before him or her, to modify the thermal transfer sheet of Ono to include the metal chelating agent of one of a titanium chelating agent, zirconium chelating agent and aluminum chelating agent of Akiyama for the catalyst of Ono because having the required curing agent, such as a metal chelating agent of one of a titanium chelating agent, zirconium chelating agent and aluminum chelating agent, provides the desired crosslinked structure for an acrylic resin while maintaining the slip property of the back face layer.

Regarding claim 7, Ono discloses the thermal transfer sheet comprising the heat-resistant slippery layer comprises an acrylic monomer of a silanol group-containing siloxane monomer (paragraph [0006]), wherein the silanol group-containing siloxane monomer is represented by Formula 1 where R1 is a hydrogen atom or a methyl group and R2 is a hydrogen atom or an alkyl group having 1 to 3 carbon atoms (paragraph [0006]) and wherein the silanol group-containing siloxane monomer is copolymerized with another acrylic monomer to form a copolymer (paragraph [0009]).
The silanol group-containing siloxane monomer copolymerized with another acrylic monomer to form a copolymer reads on the claimed resin having an alkoxysilyl group being an alkoxysilyl group-modified acrylic resin. The R2 group of an alkyl group as seen in Formula 1 above would provide an alkoxysilyl group.

Regarding claim 11, Ono discloses the thermal transfer sheet comprising the heat-resistant slippery layer comprising 1.9 part of silicone resin powder (paragraph [0025]).
The heat-resistant slippery layer comprising silicone resin powder reads on the claimed back face layer containing a silicone filler.

Regarding claim 13, Ono discloses the thermal transfer sheet comprising the heat-resistant slippery layer comprising 1.9 part of silicone resin powder (paragraph [0025]).
The silicone resin powder reads on the claimed silicone filler. The total parts of heat-resistant slippery layer coating liquid is 100 parts. The total mass of heat-resistant slippery layer minus solvent of methyl ethyl ketone is 47.1 parts (100 total parts – 52.9 parts methyl ethyl ketone). The content of silicone resin powder based on the total mass of the heat-resistant slippery layer is 4.03% [(1.9/47.1 x 100%].

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al (JP 2000-326641) in view of Akiyama (US 2016/0089921) in further view of Kobayashi (US 2017/0129267). The machine translation of Ono et al (JP 2000-326641) is available in the file wrapper for the present application.

Regarding claim 5, Ono discloses the thermal transfer sheet comprising a primer layer between the base film and the heat-resistant slippery layer (paragraph [0016]) and wherein the primer layer comprises a polyester resin (paragraph [0016])

Ono does not appear to explicitly disclose the thermal transfer sheet comprising the one layer provided between the substrate and the back face layer containing a resin having an alkoxysilyl group.

However, Kobayashi discloses a thermal transfer sheet (Abstract) comprising a primer layer disposed between a substrate sheet and a heat-resistant slipping layer (Fig. 1 #3; paragraph [0029]), wherein the primer layer is formed from a cured product of a resin composition containing one or more resins selected from a urethane resin and a polyester resin and a compound having a hydrolysable silyl group (paragraph [0029]) and wherein the hydrolysable silyl group is an alkoxysilyl group (paragraph [0046])
The primer layer is formed from a cured product of a resin composition containing one or more resins selected from a urethane resin and a polyester resin and a compound having a hydrolysable silyl group and wherein the hydrolysable silyl group is an alkoxysilyl group reads on the claimed one layer provided between the substrate and the back face layer containing a resin having an alkoxysilyl group.

It would have been obvious to one of ordinary skill in the art having the teachings of Ono, Akiyama and Kobayashi before him or her, to modify the thermal transfer sheet of Ono and Akiyama to substitute the polyester resin in the primer layer of Ono for the polyester resin and a compound having a hydrolysable silyl group from the primer layer of Kobayashi because having the primer layer containing the polyester resin with the compound having a hydrolysable silyl group increases adhesion between the substrate sheet and heat resistant slipping layer, increase heat resistance and prevents wrinkles when printing (paragraph [0029] of Kobayashi).

Regarding claim 6, Ono discloses the thermal transfer sheet comprising a primer layer between the base film and the heat-resistant slippery layer (paragraph [0016]) and wherein the primer layer comprises a polyester resin (paragraph [0016])

Ono does not appear to explicitly disclose the thermal transfer sheet comprising the primer layer containing a resin having an alkoxysilyl group.

However, Kobayashi discloses a thermal transfer sheet (Abstract) comprising a primer layer disposed between a substrate sheet and a heat-resistant slipping layer (Fig. 1 #3; paragraph [0029]), wherein the primer layer is formed from a cured product of a resin composition containing one or more resins selected from a urethane resin and a polyester resin and a compound having a hydrolysable silyl group (paragraph [0029]) and wherein the hydrolysable silyl group is an alkoxysilyl group (paragraph [0046])
The primer layer containing a polyester resin and a compound having a hydrolysable silyl group (wherein the hydrolysable silyl group is an alkoxysilyl group reads on the claimed primer layer containing the reaction product.

Claims 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al (JP 2000-326641) in view of Akiyama (US 2016/0089921) in further view of Imakura et al (US 2013/0330488). The machine translation of Ono et al (JP 2000-326641) is available in the file wrapper for the present application.

Ono and Akiyama are relied upon as described above.

Regarding claim 8, Ono does not appear to explicitly disclose the thermal transfer sheet comprising the back face layer containing a metal soap containing Zn.

However, Imakura discloses a thermal transfer sheet (paragraph [0001]) comprising a substrate (paragraph [0020]), a colorant layer provided on one surface of the substrate (paragraph [0020]) and a heat-resistant slipping layer provided on the surface of the substrate opposite to the colorant layer (paragraph [0020]); wherein the heat-resistant slipping layer contains a slipping agent (paragraph [0030]), wherein the slipping agent comprises zinc stearate or zinc stearyl phosphate (paragraph [0030]), another embodiment where the slipping agent comprises silicone oil (paragraph [0034]) and wherein the content of slipping agent in the heat-resistant slipping layer is 5 to 40% by weight (paragraph [0017]). 
The heat-resistant slipping layer comprising a slipping agent comprising zinc stearate or zinc stearyl phosphate reads on the claimed back face layer containing a metal soap containing Zn.

It would have been obvious to one of ordinary skill in the art having the teachings of Ono and Imakura before him or her, to modify the thermal transfer sheet of Imakura to include the slipping agent of Imakura in the heat-resistant slipping layer of Ono because having the required slipping agent improves the slipping property of the heat-resistant slipping layer (paragraph [0030] of Imakura).

Regarding claim 9, Ono does not appear to explicitly disclose the thermal transfer sheet comprising the metal soap containing Zn containing zinc stearate or zinc stearyl phosphate.

However, Imakura discloses a thermal transfer sheet (paragraph [0001]) comprising the heat-resistant slipping layer containing a slipping agent (paragraph [0030]) and wherein the slipping agent comprises zinc stearate or zinc stearyl phosphate (paragraph [0030]). 
The zinc stearate or zinc stearyl phosphate reads on the claimed metal soap containing Zn containing zinc stearate or zinc stearyl phosphate.

Regarding claim 10, Ono does not appear to explicitly disclose the thermal transfer sheet comprising the back face layer containing a silicone oil.

However, Imakura discloses a thermal transfer sheet (paragraph [0001]) comprising the heat-resistant slipping layer containing a slipping agent (paragraph [0030]) and wherein the slipping agent comprises silicone oil (paragraph [0034]). 
The heat-resistant slipping layer comprising a slipping agent comprising silicone oil reads on the claimed back face layer containing a silicone oil.

Regarding claim 12, Ono does not appear to explicitly disclose the thermal transfer sheet comprising the content of silicone oil being 2% by mass or more and 25% by mass or less based on a total mass of the back face layer.

However, Imakura discloses the thermal transfer sheet (paragraph [0001]) comprising the heat-resistant slipping layer containing a slipping agent (paragraph [0030]), where the slipping agent comprises silicone oil (paragraph [0034]) and wherein the content of slipping agent in the heat-resistant slipping layer is 5 to 40% by weight (paragraph [0017]). 
The slipping agent being silicone oil and the content of slipping agent overlaps the claimed range for the content of silicone oil.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have improved slipping property of the heat-resistant slipping layer (paragraph [0030] of Imakura). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Response to Arguments
Applicant’s arguments with respect to claim 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicants argue that Ono fails to suggest the curing agent being one of a zirconia curing agent, an aluminum curing agent, a titanium curing agent and a tin curing agent.

The Examiner agrees and notes that Ono fails to suggest the curing agent being one of a zirconia curing agent, an aluminum curing agent, a titanium curing agent and a tin curing agent. Therefore, the previous rejections have been withdrawn.
However, a new ground of rejection is being made under 103 by Ono in view of Akiyama for independent claim 4.

Applicant's arguments filed 10/13/2022 have been fully considered but they are not persuasive.

Applicants argue that none of the secondary references cure the deficiencies of Ono.

The Examiner disagrees and notes that Kobayashi and Imakura are teaching references used to teach a primer layer comprising polyester resin and a compound having a hydrolysable silyl group (Kobayashi) and a slipping agent (Imakura).

However, note that while Kobayashi and Imakura do not disclose all the features of the present claimed invention, Kobayashi and Imakura are as teaching references, and therefore, it is not necessary for these secondary references to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather these references teach certain concepts, namely a primer layer comprising polyester resin and a compound having a hydrolysable silyl group (Kobayashi) and a slipping agent (Imakura), and in combination with the primary reference, discloses the presently claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SATHAVARAM I REDDY/Examiner, Art Unit 1785